Citation Nr: 1638021	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-27 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1967.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

In September 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.


REMAND

The Veteran's service medical and personnel records are not included in the claims file.  As the RO referred to the Veteran's service medical records in the May 2011 rating decision, the Board notes that the records previously were incorporated into the record of evidence.  A remand is necessary to attempt to obtain the outstanding service medical and personnel records.  

The Veteran claims that he experiences a psychiatric disability, to potentially include PTSD, due to service in Vietnam.  At the September 2015 videoconference hearing, the Veteran stated that he experienced mortar and rocket fire during service.  As part of this remand, the Veteran should be given an opportunity to provide information that might allow for the corroboration of his in-service stressor experiences.  

In an April 2010 VA PTSD examination report, a VA examiner stated that the Veteran did not have symptoms meeting the diagnostic criteria for PTSD.  The examiner noted that the Veteran experienced both depression and anxiety symptoms, but did not indicate whether those symptoms were related to a psychiatric disability other than PTSD, or were related to any psychiatric disability that was related to service.  As the Veteran is claiming service connection for a psychiatric disability, to potentially include a disability other than PTSD, a remand is necessary to schedule an additional examination to determine the etiology of the Veteran's claimed psychiatric disability.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt, according to the guidelines for obtaining Federal records, to obtain the Veteran's service medical and personnel records.  Associate them with the record.

2.  Issue notice regarding claims for service connection for PTSD, to particularly include information regarding combat-related stressors.  Provide the Veteran with a reasonable amount of time to provide any information regarding the claimed in-service stressors.  Then, examine the evidence submitted by the Veteran regarding claimed in-service stressors and, if deemed necessary, make an appropriate attempt to corroborate the alleged stressors.  Develop any other relevant factual information provided by the Veteran.

3.  Request the Veteran identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who provided treatment for the Veteran's psychiatric disability.  After securing the necessary releases, attempt to obtain all copies of pertinent treatment records identified by the Veteran that are not currently of record.  At a minimum, obtain any outstanding VA treatment records.

4.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist examiner who has not previously examined him.  The examiner must review the record and should note that review in the report.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any psychiatric disability diagnosed during the pendency of the claim is related to service or any incident of service.  A complete rationale should be provided for all opinions and conclusions expressed.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV and should specifically state whether each criterion for a diagnosis of PTSD is met.  If so, the examiner should state whether the PTSD is the result of a corroborated in-service stressor incident, or the fear of hostile military or terrorist activity during service. 

5.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

